USCA11 Case: 21-10506      Date Filed: 07/30/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 21-10506
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:20-cr-00105-RAH-KFP-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RODNEY MCGHEE,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                                 (July 30, 2021)

Before LUCK, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
          USCA11 Case: 21-10506        Date Filed: 07/30/2021    Page: 2 of 2



if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2